      Case: 1:09-cv-00037-RLF-GWC Document #: 14 Filed: 08/19/20 Page 1 of 2




                          DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
RONALD E. GILLETTE,                              ║
                                                 ║
                        Petitioner,              ║   1:09-cv-0037
                                                 ║
        v.                                       ║
                                                 ║
                                                 ║
UNITED STATES OF AMERICA,                        ║
                                                 ║
                        Respondent.              ║
________________________________________________ ║


TO:     Ronald E. Gillette, Pro Se
              2604 W. Woodland Ridge Drive
              Lecanto, FL 34661


                                            ORDER

        THIS MATTER is before the Court upon Petitioner Ronald E. Gillette’s “Motion

Requesting Copies of Documents” (ECF No. 13). This order is issued without necessity of

response.

        In the motion, Petitioner states as follows:

        Again, where is my copy of motion filed on 06/29/2009. This specific was
        never received by your office. See doc. sheet enclosed.

(ECF No. 13 at 1). The Court construes Petitioner’s motion as referring to Petitioner’s prior

motion requesting various documents. The Court granted that motion on August 11, 2020

(ECF No. 11) and directed the Clerks’ Office to mail Petitioner a hard copy of docket entry #1

in this case. Therefore, the motion is moot, because the Court has already acted on this

specific request.
     Case: 1:09-cv-00037-RLF-GWC Document #: 14 Filed: 08/19/20 Page 2 of 2



Gillette v. United States of America
1:09-cv-0037
Order
Page 2



         WHEREFORE, it is hereby ORDERED that Petitioner Ronald E. Gillette’s “Motion

Requesting Copies of Documents” (ECF No. 13) is DENIED AS MOOT.

                                              ENTER:

Dated: August 19, 2020                        /s/ George W. Cannon, Jr.
                                              GEORGE W. CANNON, JR.
                                              MAGISTRATE JUDGE
